Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 February 05, 2016

The Court of Appeals hereby passes the following order:

A16D0223. SAMUEL FRANKLIN THOMAS v. LISA ANN HALE.

      In this application for discretionary appeal, Samuel Franklin Thomas seeks
review of the trial court’s order holding him in contempt of the parties’ divorce
decree. We lack jurisdiction to consider the application.
      Under the Georgia Constitution of 1983, Art. VI, Sec. VI, Par. III (6), the
Supreme Court has appellate jurisdiction over “[a]ll divorce and alimony cases.”
“[A]n appeal from the judgment in a contempt action seeking to enforce any portion
of [a] divorce decree other than child custody is ancillary to divorce and alimony and
falls within [the Supreme] Court’s jurisdiction over ‘divorce and alimony cases.’
[Cits.]” Rogers v. McGahee, 278 Ga. 287, 288 (1) (602 SE2d 582) (2004); see also
Morris v. Morris, 284 Ga. 748, 750 (2) (670 SE2d 84) (2008). Because this
application appears to fall within the Supreme Court’s jurisdiction, it is hereby
TRANSFERRED to that Court.

                                       Court of Appeals of the State of Georgia
                                                                            02/05/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.